COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00327-CV


IN RE KENN GOLDBLATT                                                     RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                        TRIAL COURT NO. 96-122868-89

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DELIVERED: October 21, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).